Citation Nr: 1122778	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified at a Board hearing at the RO in Little Rock, Arkansas in April 2007.  This transcript has been associated with the file.

This case was previously brought before the Board in August 2007 and August 2008 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal, to include obtaining all VA medical records.  The case is once again before the Board.

It is noted that although the Veteran's representative made arguments in support of a claim of service connection for a back disability in May 2011, this matter is no longer before the Board. This claim was decided in an August 2008 decision.  To the extent that the Veteran is petitioning to reopen his claim, this matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the previous remand, the AOJ was instructed to obtain all treatment records from the El Dorado Community Based Outpatient Clinic (CBOC) as well as any Mental Health treatment records from McClellan and Towbin VA Medical Centers (VAMCs).  

The Board notes that in November 2008 a request for the Veteran's medical records was sent to the El Dorado CBOC and the Towbin VAMC.  No response was received.  In June 2009, the AOJ sent out a request to the Towbin VAMC asking for mental health records from February 2006 to the present.  In the notes section the request stated that "similar records are also requested from VA El Dorado CBOC."  A VA Form 10-7131 was also submitted to the Towbin VAMC.  A June 2009 response from the Towbin VAMC only attached 2 VA medical records from an unknown facility.  Given the possibility that there may be additional VA records, another attempt should be made to locate any outstanding VA medical records pertaining to the Veteran's mental health.

The Board also notes that the Veteran is claiming PTSD based partially on an in-service assault.  See e.g., April 2007 Board hearing.  According to 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based upon an in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and then allowing him the opportunity to furnish this type of evidence or to advise VA of the potential sources of such evidence.  In the present case, the Veteran has not been provided sufficient notice regarding the 'other types of evidence' that might help verify his claimed physical assault stressor.  In light of this notification error, this appeal must be remanded to provide such notice to the Veteran.

Also, under the VCAA the VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2010); See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under the VCAA the Veteran must also be notified of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the Veteran's claim, it is noted that he was provided inadequate VCAA notice concerning disability and effective dates if service connection was granted.  See December 2004 VCAA notice.  Accordingly, the Board concludes that this case must be remanded for compliance with the required provisions.  See Dingess, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with amended VCAA notice of how disability ratings and effective dates are determined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. Provide the Veteran VCAA notice which details the potential sources of evidence that might help to verify his claimed personal assault stressor.  See 38 C.F.R. § 3.304(f)(3) (2010).

3. Request all of the Veteran's VA treatment records from the El Dorado CBOC.  The AOJ should notify the El Dorado CBOC that if no records are available, this should be indicated in written response to the request.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C.A. § 5103A(b)(2) (West 2002).

4. Separately request all of the Veteran's VA treatment records from both the Towbin and McClellan VAMCs from February 2006 to the present.  The AOJ should notify each VAMC that if no records are available, this should be indicated in written response to the request.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

5.	Schedule the Veteran for an appropriate VA examination where the examiner should specifically state whether or not the Veteran has PTSD and whether the claimed stressor is related to the Veteran's period of service to include the claimed inservice assault. 

6.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran should be furnished with an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

